DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 17-22, last paragraph, pertaining to 35 U.S.C 103 rejection for claim(s) 1, 17 and 18 with respect the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations (see underlined limitations in claims filed dated 01/04/2021) which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Forssell et al. (US # 20180319287) teaches the newly added limitation as presented in the office action below.  
Regarding the argument presented page(s) 15, lines 10-12, for claim(s) 19 that Wood does not disclose or suggest “…"a plurality of switches" and "a plurality of cells each of which configured to supply power to each of the plurality of positive output source terminals based on states of the plurality of switches...”. The examiner respectfully disagrees and submits that Wood discloses in Figure 3C, a plurality of switches (Switches 40b and 40d, [0037, lines 1-3, 0038, lines 7-9]) supplying power to plurality of loads 32 and 34 through the source terminals (see rejection below).  For the newly added limitation plurality of positive output source terminal, the examiner relied on the newly found reference Forssell et al. (US # 20180319287) as presented in the office action below.

For the presented arguments the examiner respectfully disagrees and submits that Kahnt discloses in Figure 1, a control module (battery electronics system, Abstract, lines 3-4) configured to control capacity for positive output source terminals based on one or more parameter (see rejection below). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication by Kahnt et al. (US # 20190270391).

Regarding Claim 20, Kahnt teaches in Figure 1, a modular dynamically allocated capacity storage system (MODACS) (dual-voltage battery 1, [0029]) comprising: 
a housing (24, [0038, lines 1-3]) comprising 
a plurality of positive output source terminals (connection points 12, 13, 14 and 15 are coming out from the housing of the dual-voltage battery 1 from positive sides of the voltage supply units 4,5, 6 and 7, [0031, lines 7-12, 0033] including a first source terminal (12), a second source terminal (13) and a third source terminal (14), wherein a preset voltage of the first source terminal is different than preset voltages of the second source terminal and the third source terminal [Claim 1, lines 12-18, Also see 0003, lines 8-12, 0006, lines 1-3, 0009, lines 4-7], 
a plurality of cells (Plurality of cells are shown in voltage supply units 6 and 7 as illustrated in Fig 1), 
sets of switches (Plurality of switches are shown in Fig 1, [0005]), wherein each of the sets of switches includes at least four switches and connects one of the plurality of cells to the first source terminal, the second source terminal and the third source terminal [0030]; and 
a control module (battery electronics system, Abstract, lines 3-4) is configured to 
determine a connected configuration of the plurality of cells relative to the plurality of positive output source terminals including determining which ones of the plurality of cells to connect to each of the first source terminal, the second source terminal and the third source terminal [0031], and 
[0032].
and based on one or more parameters, selectively allocate first ones of the plurality of cells to supply power to the first source terminal and selectively allocate second ones of the plurality of cells to supply power to the second source terminal [0005-0006, 0008, lines 24-28, 0032].

Regarding Claim 21, Kahnt teaches the apparatus of claim 20.
Kahnt further teaches:
wherein the control module is configured to execute an algorithm to control capacity allocation for the plurality of positive output source terminals based on at least one of: the amount of power supplied to loads [0009, lines, 0035-0036]; 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 2, 4, 7 - 8, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Wood (US # 20050029867), the US Patent Application Publication by Forssell et al. (US # 20180319287), in view of the US Patent Application Publication by Tkachenko et al. (US # 20180219390).

Regarding Claim 1, Wood teaches in Figures 1A and 3C, a modular dynamically allocated capacity storage system (MODACS) (see Fig 1) comprising: 
a housing (Housing of the Energy Management unit 100 in illustrated in Fig 1A) comprising 
a plurality of source terminals (142 and 144, [0018, lines 10-12, 0019, lines 7-9], Also see Figure 3C) supplying power at a first voltage potential to a first plurality of loads (High voltage loads 34, [0024, lines 5-8]) and power at a second voltage potential to a second plurality of loads (Low voltage loads 32, [0024, lines 9-13]), 
a plurality of switches (Switches 40b and 40d, [0037, lines 1-3, 0038, lines 7-9]), 
(Cells of the batteries 24 and 22 are illustrated in Fig 3C) configured to supply power to each of the plurality of source terminals based on states of the plurality of switches [0034, lines 3-5, 0038, lines 11-15], and 
a plurality of sensing modules (46b, and 46d, [0041, lines 9-12]) configured to determine parameters of each of the plurality of cells and generate corresponding status signals [0041, lines 13-17]; and 
Wood teaches a control module (50). 
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]) but explicitly fails to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.
The combination of Wood and Forssell fail to teach:

Tkachenko teaches in Figure 1, a control module (2) configured to receive a power request signal (“…load controller requests…”, Page 4, Col 1, line 2), and based on the power request signal and the parameters of each of the plurality of cells, (i) determine a connected configuration for the plurality of cells relative to each other and a plurality of source terminals (every cell groups 1, 2 and 3 has is it’s own positive output source terminals), and (ii) set states of the plurality of switches according to the connected configuration (Abstract, lines 6-8, [0042, lines 11-39, 0043]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing the power to the load based on power request to the controller within the charging apparatus of Wood and Forssell, as taught by Tkachenko, in order to efficiently provide required output power to the load on respective positive output source terminals based only on the power request, thus eliminating the power transfer losses.

Regarding Claim 2, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
(46b, and 46d, [0038, lines 11-15, 0039, lines 11-15, 0041, lines 9-12]).
The combination of Wood and Forssell fail to teach:
wherein the control module is configured to: 
connect the plurality of cells in a plurality of packs and connect the plurality of packs in a plurality of groups, wherein each of the packs includes one or more of the plurality of cells, and wherein each of the plurality of groups includes one or more of the plurality of packs;
determine temperatures and states of charge for each of the plurality of packs, each of the plurality of groups and an overall circuit of the plurality of groups including pack specific parameters specific to each of the plurality of packs, group specific parameters specific to each of the plurality of groups, and parameters specific to the overall circuit; and 
determine the connected configuration based on the pack specific parameters, the group specific parameters and the parameters specific to the overall circuit.
Tkachenko further teaches:
wherein the control module is configured to: 
connect the plurality of cells in a plurality of packs and connect the plurality of packs in a plurality of groups, wherein each of the packs includes one or more of the plurality of cells, and wherein each of the plurality of groups includes one or more of the plurality of packs ([0032], Claim 8, lines 1-10);
[0035-0036, [0083, lines 6-8]; and 
determine the connected configuration based on the pack specific parameters, the group specific parameters and the parameters specific to the overall circuit [0039].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determine configuration of the battery pack based on parameters within the charging apparatus of Wood and Forssell, as taught by Tkachenko, in order to determine suitable configuration of the battery pack for getting charged and discharged.

Regarding Claim 4, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
Wood further teaches:
wherein the control module is configured to determine the connected configuration to maximize power levels and current levels at each of the plurality of source terminals while satisfying demands for each of the plurality of source terminals and while not exceeding predetermined state of function limits [0039, lines 7-15].
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]).
positive output source terminals.
a housing comprising: a plurality of positive output source terminals.
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood and Tkachenko, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.

Regarding Claim 7, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
Wood fails to teach:
the control module is configured to connect each of the plurality of cells in a plurality of groups; and connect the plurality of groups in parallel to supply power to one of the plurality of positive output source terminals.
Tkachenko teaches in Figure 1, a control module is configured to connect each of the plurality of cells in a plurality of groups; and connect the plurality of groups in parallel to supply power to one of the plurality of source terminals [0032].
 groups of battery in parallel connection within the apparatus of Wood, as taught by Tkachenko, in order to improve the efficiency of the system by providing adequate power to the load.
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]) but the combination of Wood and Tkachenko explicitly fails to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood and Tkachenko, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.

Regarding Claim 8, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
Wood further teaches
142 and 144, [0018, lines 10-12, 0019, lines 7-9], Also see Figure 3C); and 
the control module is configured to connect first ones of the plurality of cells to supply power to the first source terminal (High voltage loads 34, [0024, lines 5-8]), and connect second ones of the plurality of cells to supply power to the second source terminal (Low voltage loads 32, [0024, lines 9-13]).
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]) but the combination of Wood and Tkachenko explicitly fails to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood and Tkachenko, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.

Regarding Claim 13, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
Wood further teaches:
wherein the control module is configured to: determine if 12V load demand is less than a predetermined amount; and if the 12V load demand is less than the predetermined amount, connect the plurality of cells in groups and connect the groups in parallel to maximize power to one of the plurality of source terminals [0018], wherein the one of the plurality of source terminals is a 48V source terminal [0019].
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]) but the combination of Wood and Tkachenko explicitly fails to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood and Tkachenko, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.
Regarding Claim 15, Wood and Tkachenko teaches the apparatus of claim 1.
Wood further teaches:
wherein the control module is configured to monitor states of the plurality of cells and control states of the plurality of switches to prevent at least one of states of charge of the plurality of cells from going outside of one or more predetermined ranges [0038, lines 11-15, 0039, 1-6].

Regarding Claim 18, Wood teaches in Figures 1A and 3C, a modular dynamically allocated capacity storage system (MODACS) (see Fig 1) comprising: 
a housing (Housing of the Energy Management unit 100 in illustrated in Fig 1A) comprising 
a plurality of source terminals (142 and 144, [0018, lines 10-12, 0019, lines 7-9], Also see Figure 3C) supplying power at a first voltage potential to a first plurality of loads via a first source terminal (Post 144, High voltage loads 34, [0024, lines 5-8]) and power at a second voltage potential to a second plurality of loads via a second source terminal (Post 142, Low voltage loads 32, [0024, lines 9-13]), 
a plurality of switches (Switches 40b and 40d, [0037, lines 1-3, 0038, lines 7-9]), 
a plurality of cells (Cells of 24 and 22 are illustrated in Fig 3C) configured to supply power to each of the plurality of source terminals based on states of the plurality of switches [0034, lines 3-5, 0038, lines 11-15], and 
(46b, and 46d, [0041, lines 9-12]) configured to determine one or more parameters corresponding to each of the plurality of cells [0041, lines 13-17]; and 
Wood teaches a control module (50). 
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]) but explicitly fails to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.
The combination of Wood and Forssell fail to teach:
the control module configured to receive a discharge request signal, and based on the discharge request signal and the one or more parameters, 
(i) determine a number of groups of cells to connect in parallel to discharge power, 

Tkachenko teaches in Figure 1, a control module (2) configured to receive a discharge request signal (“…load controller requests…”, Page 4, Col 1, line 2) and based on the discharge request signal and the one or more parameters, 
(i) determine a number of groups of cells to connect in parallel to discharge power, (ii) satisfy load requirements for a source terminal before satisfying load requirements for a first source terminal (Abstract, lines 6-8, Page 4, Col 1, line 1-24).
(iii) utilize one or more groups of the plurality of cells with highest states of charge for a first source terminal and discharge other groups of the plurality of cells, wherein a other groups include the number of groups of cells and does not include the one or more groups [0043].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing the power to the load based on power request to the controller within the charging apparatus of Wood and Forssell, as taught by Tkachenko, in order to efficiently provide required output power to the load on respective positive output source terminals based only on the power request, thus eliminating the power transfer losses.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, Forssell and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Bulur et al. (US # 20150372515).

Regarding Claim 3, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
The combination of Wood, Forssell and Tkachenko fail to teach:
wherein the control module is configured to: determine at least one of states of charge, states of health, or states of function for each of the plurality of cells, each of a plurality of packs, each of a plurality of groups and an overall circuit of the plurality of groups, wherein each of the plurality of packs includes one or more of the plurality of cells, wherein each of the plurality of groups includes one or more of the plurality of packs, and wherein the overall circuit includes the plurality of groups; and 
determine the connected configuration based on the at least one of the states of charge, the states of health, or the states of function. 
Bulur teaches in Figures 1-5, a multi-cell battery comprising:
a control module (240) is configured to: 
determine at least one of states of charge [0025 lines 13-19, 0026, lines 1-15], states of health [0026, lines 15-20], or states of function for each of plurality of cells [0025 lines 13-19, 0026, lines 1-15], each of a plurality of packs, each of a plurality of groups and an overall circuit of the plurality of groups, wherein each of the plurality of packs includes one or more of the plurality of cells, wherein each of the plurality of groups includes one or more of the plurality of packs, and wherein the overall circuit includes the plurality of groups (Abstract, [0011, 0022]); and 
determine the connected configuration based on the at least one of the states of charge, the states of health, or the states of function [0023].
 controlling the switches based on state of charge and health of the battery cells within the charging apparatus of Wood, Forssell and Tkachenko, as taught by Bulur, in order to effectively provide cell voltage balancing to keep all the cells in a battery pack at close to the same voltage so as to avoid a destabilizing over-charge as well as to deliver greater share of the total voltage or power from the healthier cells than from the weaker cells.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, Forssell and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Kaucic et al. (US # 20190196427).

Regarding Claim 5, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
The combination of Wood, Forssell, Tkachenko fail to teach:
 wherein the control module is configured to determine voltages, temperatures and current levels of the plurality of cells, a plurality of packs, a plurality of groups and an overall circuit, wherein each of the packs includes one or more of the plurality of cells, wherein each of the plurality of groups includes one or more of the plurality of packs, and wherein the overall circuit includes the plurality of groups; 
determine instantaneous power and current limits, short-term power and current limits, and extended period power and current limits for at least one of the plurality of cells, the plurality of packs, the plurality of groups or the overall circuit; and 

Kaucic teaches in Figure 1, a control module (115) is configured to determine voltages, temperatures and current levels of the plurality of cells, a plurality of packs, a plurality of groups and an overall circuit, wherein each of the packs includes one or more of the plurality of cells, wherein each of the plurality of groups includes one or more of the plurality of packs, and wherein the overall circuit includes the plurality of groups ([0032], Claim 23); 
determine instantaneous power and current limits, short-term power and current limits, and extended period power and current limits for at least one of the plurality of cells, the plurality of packs, the plurality of groups or the overall circuit [0037]; and 
determine the connected configuration based on the instantaneous power and current limits, short-term power and current limits, and extended period power and current limits [0034, 0020].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling power based on the battery parameters within the apparatus of Wood, Forssell and Tkachenko, as taught by Kaucic, in order to control the energy storage system to reduce inefficiency and/or degradation (see Kaucic, para 0003, lines 11-12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, Forssell and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Sujan et al. (US # 20120232731).

Regarding Claim 6, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
The combination of Wood, Forssell, Tkachenko fail to teach:
wherein the control module is configured to: 
operate in a plurality of modes including a regenerative mode, a boost mode, and an auto-start mode; select one of the plurality of modes based on the power request signal and the parameters; and 
determine the connected configuration based on the selected one of the plurality of modes, the power request signal, and the parameters.
Sujan teaches in Figure 1, a hybrid drive system comprising:
wherein the control module is configured to: 
operate in a plurality of modes including a regenerative mode, a boost mode, and an auto-start mode; select one of the plurality of modes based on the power request signal and the parameters; and determine the connected configuration based on the selected one of the plurality of modes, the power request signal, and the parameters [0016].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include operating the vehicle in plurality of modes based on the battery parameters within the apparatus of Wood, Forssell and Tkachenko, as .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, Forssell and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Dulle (US # 20170126036).

Regarding Claim 9, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
Wood further teaches wherein the control module is configured to:
determine voltages, current levels of sets of cells, wherein each of the sets includes one or more cells [0041, lines 13-17]; 
The combination of Wood, Forssell, Tkachenko fail to teach:
wherein the control module is configured to:
determine temperatures, and current levels of sets of cells (see Fig 1).
determine instantaneous power and current limits, short-term power and current limits, and continuous power and current limits of each of the sets of cells; and
selectively connect the each of the sets of cells to one or more of the plurality of source terminals based on the voltages, temperatures, current levels, instantaneous power and current limits, short-term power and current limits, and continuous power and current limits.
Dulle teaches:
wherein the control module is configured to:
(see Fig 3).
determine instantaneous power and current limits, short-term power and current limits, and continuous power and current limits of each of the sets of cells; and
selectively connect the each of the sets of cells to one or more of the plurality of source terminals based on the voltages, temperatures, current levels, instantaneous power and current limits, short-term power and current limits, and continuous power and current limits [0108].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling power based on the battery parameters within the apparatus of Wood, Forssell and Tkachenko, as taught by Dulle, in order to improve the power delivery and the efficiency of the system.
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]).
The combination of Wood and Tkachenko and Dulle explicitly fail to teach a plurality of positive output source terminals. 
Forssell further teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the .

Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, Forssell and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Shin et al. (US # 20170187202).

Regarding Claim 10, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
The combination of Wood, Forssell, Tkachenko fail to teach:
connect the plurality of cells in groups,
determine a state of charge of each of the groups; and for a discharge current demand, based on the states of charge of the groups, determine a number of the groups to connect in parallel, and select ones of the groups with highest states of charge to connect in parallel to form a parallel circuit while not connecting the other ones of the groups to the parallel circuit.
Shin teaches in Figures 1 and 2, an electricity storage system comprising:
connect the plurality of cells in groups [0028]; 
determine a state of charge of each of the groups; and for a discharge current demand, based on the states of charge of the groups, determine a number of the groups to connect in parallel, and select ones of the groups with highest states of ([0027, Fig 2, 0041]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling power based on the battery parameters within the apparatus of Wood, Forssell, and Tkachenko, as taught by Shin, in order to improve a service life and performance and an activation rate of the electricity storage system (see Shin, [0012, lines 8-10]).

Regarding Claim 11, Wood, Forssell, Tkachenko teaches the apparatus of claim 1.
The combination of Wood, Forssell, Tkachenko fail to teach:
 wherein the control module is configured to: connect the plurality of cells in groups; determine a state of charge of each of the groups; and for a charge current demand, based on the states of charge of the groups, determine a number of the groups to connect in parallel, and select ones of the groups with lowest states of charge to connect in parallel to form a parallel circuit while not connecting the other ones of the groups to the parallel circuit [0013, 0028].
Shin teaches in Figures 1 and 2, an electricity storage system comprising:
wherein the control module is configured to: connect the plurality of cells in groups; determine a state of charge of each of the groups; and for a charge current demand, based on the states of charge of the groups, determine a number of the groups to connect in parallel, and select ones of the groups with lowest states of charge [0013, 0028].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling discharge power based on the battery parameters within the apparatus of Wood, Forssell, Tkachenko, as taught by Shin, in order to improve a service life and performance and an activation rate of the electricity storage system (see Shin, [0012, lines 8-10]).

Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, Forssell and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Hong et al. (US # 20170166075).

Regarding Claim 12, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
Wood further teaches:
determine priority levels of the plurality of source terminals [0027, lines 6-9]; 
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]).
The combination of Wood and Tkachenko explicitly fail to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood and Tkachenko, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.
The combination of Wood, Forssell and Tkachenko fail to teach:
connect the plurality of cells in groups based on the priority levels; determine states of charge of the groups; based on the states of charge, determine a number of the groups to connect in parallel to satisfy high priority safety loads; and connect the number of the groups with highest states of charge in parallel to satisfy the high priority safety loads.
Hong teaches in Figures 2 and 3, connect the plurality of cells in groups based on the priority levels; determine states of charge of the groups [0015]; based on the states of charge, determine a number of the groups to connect in parallel to satisfy high priority safety loads [0037]; and connect the number of the groups with highest states of charge in parallel to satisfy the high priority safety loads [0047].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining group of batteries having highest power and supply to the load within the apparatus of Wood, Forssell and Tkachenko, as taught 

Regarding Claim 14, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
The combination of Wood, Forssell and Tkachenko fail to teach:
wherein the control module is configured to: determine priority levels of the plurality of source terminals; connect the plurality of cells in groups based on the priority levels; determine states of charge of the groups; based on the states of charge, determine a number of the groups to connect in parallel to satisfy 48V loads; and connect the number of the groups with lowest states of charge in parallel to satisfy the 48V loads.
Hong teaches a control module is configured to: determine priority levels of the plurality of source terminals; connect the plurality of cells in groups based on the priority levels; determine states of charge of the groups; based on the states of charge, determine a number of the groups to connect in parallel to satisfy loads demand; and connect the number of the groups with lowest states of charge in parallel to satisfy the  loads demand [0024].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining group of batteries to meet the load demand within the apparatus of Wood, Forssell and Tkachenko, as taught by Hong, in order to facilitating continued vehicle operation notwithstanding a failure of one or more of the other battery strings (see Hong, [0015, Page 2, lines 11-13]).
(high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]). 
The combination of Wood and Tkachenko explicitly fail to teach a plurality of positive output source terminals. 
Forssell further teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood and Tkachenko, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.

Regarding Claim 16, Wood, Forssell and Tkachenko teaches the apparatus of claim 1.
Wood further teaches the plurality of source terminals comprise a first source terminal and a second source terminal (142 and 144, [0018, lines 10-12, 0019, lines 7-9], Also see Figure 3C); 
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]) but explicitly fails to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.
The combination of Wood, Forssell and Tkachenko fail to teach:
the control module configured to 
(i) determine whether a predetermined type of starter is used to start an engine, and (ii) based on the parameters and whether the predetermined type of starter is used, (a) connect packs of the plurality of cells in parallel to maximize current capability for the second source terminal, or (b) connect multiple series of blocks of the plurality of cells in parallel to provide a maximum starting current for the first source terminal.
Hong teaches:
and the control module configured to 
(i) determine whether a predetermined type of starter is used to start an engine, and (ii) based on the parameters and whether the predetermined type of starter is used, 
determine states of charge of the groups [0015]; based on the loads [0037]; and connect multiple series of blocks of the plurality of cells in parallel to provide a maximum starting current for the first source terminal [0047].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining group of batteries having highest power and supply to the load within the apparatus of Wood, Forssell and Tkachenko, as taught by Hong, in order to facilitating continued vehicle operation notwithstanding a failure of one or more of the other battery strings (see Hong, [0015, Page 2, lines 11-13]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Wood (US # 20050029867), in view of the US Patent Application Publication by Forssell et al. (US # 20180319287) and in view of the US Patent Application Publication by Walter-Robinson (US # 20170057650, hereinafter called as Walter).

Regarding Claim 17, Wood teaches in Figure 3C, a modular dynamically allocated capacity storage system (MODACS) comprising: 
a housing (Housing of the Energy Management unit 100 in illustrated in Fig 1A) comprising 
(142 and 144, [0018, lines 10-12, 0019, lines 7-9], Also see Figure 3C) supplying power at a first voltage potential to a first plurality of loads via a first source terminal (High voltage loads 34, [0024, lines 5-8]) and power at a second voltage potential to a second plurality of loads via a second source terminal (Low voltage loads 32, [0024, lines 9-13]), 
a plurality of switches (Switches 40b and 40d, [0037, lines 1-3, 0038, lines 7-9]), 
a plurality of cells (Cells of 24 and 22 are illustrated in Fig 3C) configured to supply power to each of the plurality of source terminals based on states of the plurality of switches [0034, lines 3-5, 0038, lines 11-15], and 
a plurality of sensing modules (46b, and 46d, [0041, lines 9-12]) configured to determine one or more parameters corresponding to each of the plurality of cells [0041, lines 13-17]; and 
Wood teaches a control module (50). 
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]) but explicitly fails to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a first load (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).

The combination of Wood and Forssell fail to teach:
 the control module configured to receive a charge request signal, and based on the charge request signal and the one or more parameters, 
(i) determine a number of groups of cells to connect in parallel to receive regenerative power, 
Walter teaches in Figure 1, a regenerative system [0057, lines 1-3] comprising a control module configured to receive a charge request signal, and based on the charge request signal and the one or more parameters [0018, lines 8-10], 
(i) determine a number of groups of cells to connect in parallel to receive regenerative power [0018, lines 11-16, 0057, lines 1-7, 32-36].
(ii) satisfy regenerative load requirements for a second source terminal before satisfying regenerative load requirements for a first source terminal [0057, lines 12-17], and
(iii) utilize one or more groups of the plurality of cells with lowest states of charge for the first source terminal and charge other groups of the plurality of cells, wherein the other groups include the number of groups of cells and does not include the one or more groups [0057, lines 18-31].
 a regenerative system supplying batter power to the loads within the charging apparatus of Wood and Forssell, as taught by Walter, in order to supplement backup power to the loads, in case electric power from one of the battery source fails, thus providing uninterrupted power to the vehicle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Wood (US # 20050029867), in view of the US Patent Application Publication by Forssell et al. (US # 20180319287).

Regarding Claim 19, Wood teaches in Figures 1A and 3C, a modular dynamically allocated capacity storage system (MODACS) (see Fig 1) comprising: 
a housing (Housing of the Energy Management unit 100 in illustrated in Fig 1A) comprising 
a plurality of source terminals (142 and 144, [0018, lines 10-12, 0019, lines 7-9], Also see Figure 3C) supplying power at a first voltage potential to a first plurality of loads via a first source terminal (High voltage loads 34, [0024, lines 5-8]) and power at a second voltage potential to a second plurality of loads via a second source terminal (Low voltage loads 32, [0024, lines 9-13]), 
a plurality of switches (Switches 40b and 40d, [0037, lines 1-3, 0038, lines 7-9]), 
(Cells of 24 and 22 are illustrated in Fig 3C) each of which configured to supply power to each of the plurality of source terminals based on states of the plurality of switches [0034, lines 3-5, 0038, lines 11-15], and 
a plurality of sensing modules (46b, and 46d, [0041, lines 9-12]) configured to determine one or more parameters corresponding to each of the plurality of cells [0041, lines 13-17]; and 
a control module (50) configured to execute an algorithm [0032] to control capacity allocation for the plurality of source terminals based on the parameters [0038, lines 7-15, 0039, lines 1-5] and at least one of: 
a vehicle operating state [0022, lines 4-5, 0024]; 
wherein each of the sets of switches includes at least four switches and connects one of the plurality of cells to the first source terminal, the second source terminal and the third source terminal [0030]; and 
wherein the control module is configured to determine which of the plurality of cells to connect to the first source terminal and which of the plurality of cells to connect to the second source terminal [0038, 0043-0044].
Wood further illustrates in Figure 3C, an energy management system 100 comprising a plurality of positive output source terminals (high voltage battery 24 and low voltage battery 22 has positive output source terminals, [0041]) but explicitly fails to teach a housing comprising a plurality of positive output source terminals. 
Forssell teaches in Figure 1, a battery housing (see housing of the Battery 2 is lustrated in Figure 1) comprising a plurality of positive output source terminals (First Output 7 and Second Output 8, [0025, lines 3-4 and lines 5-8]) supplying power at a (High voltage load 10, [0028, lines 1-2]) and a second load (Low voltage load 11, [0028, lines 2-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include the two positive output source terminals on the housing of the battery within the apparatus of Wood, as taught by Forssell for the benefit of supplying different/varying output power in order to accommodate low and high power demand loads.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Son et al. (US # 20130278216) teaches in Figure 1, a power supply comprising:
The battery 15 is a rechargeable secondary battery. The battery 15 may be formed by serially and/or parallelly connecting a plurality of battery cells, or by serially and/or parallelly connecting battery modules, each battery module including a plurality of battery cells [0056].
the BMS 16 may determine and output a switching control signal for switching the third or fourth switching element SW2-1 or SW2-2 by measuring and comparing: the SOCs, the number of discharges, the temperatures, etc. of the first and second battery groups 15-1 and 15-2 (e.g., comparing with each other or to a reference value) [0087].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859